Although as a general rule in matrimonial cases, the courts have adopted a liberal policy of vacating defaults, it is still incumbent upon the moving party to show a reasonable excuse for the default and the existence of a meritorious defense (see, Sayagh v Sayagh, 205 AD2d 678; Kellerman v Kellerman, 203 AD2d 533, 534). The trial court properly determined that the wife had failed to either establish a reasonable excuse for her default or show the existence of a meritorious defense. Accordingly, it was not an improvident exercise of discretion to deny the wife’s motion.
The wife’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.